

116 S1249 IS: American Innovation Act
U.S. Senate
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1249IN THE SENATE OF THE UNITED STATESApril 30, 2019Mr. Durbin (for himself, Mrs. Gillibrand, Mr. Schatz, Mr. Van Hollen, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo prioritize funding for an expanded and sustained national investment in basic science research.1.Short titleThis Act may be cited as the American Innovation Act.2.Cap adjustment(a)In generalSection 251(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)) is amended—(1)by redesignating subparagraph (D) as subparagraph (E); and(2)by inserting after subparagraph (C), the following:(D)Basic science research(i)National Science FoundationIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the National Science Foundation, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—(I)for fiscal year 2020, $565,000,000 in additional new budget authority;(II)for fiscal year 2021, $1,170,000,000 in additional new budget authority;(III)for fiscal year 2022, $1,820,000,000 in additional new budget authority;(IV)for fiscal year 2023, $2,510,000,000 in additional new budget authority; and(V)for fiscal year 2024, $3,250,000,000 in additional new budget authority.(ii)Department of Energy, Office of ScienceIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Office of Science at the Department of Energy, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—(I)for fiscal year 2020, $461,000,000 in additional new budget authority;(II)for fiscal year 2021, $954,000,000 in additional new budget authority;(III)for fiscal year 2022, $1,480,000,000 in additional new budget authority;(IV)for fiscal year 2023, $2,050,000,000 in additional new budget authority; and(V)for fiscal year 2024, $2,650,000,000 in additional new budget authority.(iii)Department of Defense science and technology programsIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Department of Defense science and technology programs, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—(I)for fiscal year 2020, $1,120,000,000 in additional new budget authority;(II)for fiscal year 2021, $2,310,000,000 in additional new budget authority;(III)for fiscal year 2022, $3,590,000,000 in additional new budget authority;(IV)for fiscal year 2023, $4,960,000,000 in additional new budget authority; and(V)for fiscal year 2024, $6,430,000,000 in additional new budget authority.(iv)National Institute of Standards and Technology scientific and technical research and servicesIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the scientific and technical research and services of the National Institute of Standards and Technology at the Department of Commerce, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—(I)for fiscal year 2020, $51,000,000 in additional new budget authority;(II)for fiscal year 2021, $105,000,000 in additional new budget authority;(III)for fiscal year 2022, $163,000,000 in additional new budget authority;(IV)for fiscal year 2023, $225,000,000 in additional new budget authority; and(V)for fiscal year 2024, $292,000,000 in additional new budget authority.(v)National Aeronautics and Space Administration Science Mission DirectorateIf a bill or joint resolution making appropriations for a fiscal year is enacted that specifies amounts for the Science Mission Directorate at the National Aeronautics and Space Administration, then the adjustments for that fiscal year shall be the amount of additional new budget authority provided in that Act for such programs for that fiscal year, but shall not exceed—(I)for fiscal year 2020, $483,000,000 in additional new budget authority;(II)for fiscal year 2021, $1,000,000,000 in additional new budget authority;(III)for fiscal year 2022, $1,500,000,000 in additional new budget authority;(IV)for fiscal year 2023, $2,150,000,000 in additional new budget authority; and(V)for fiscal year 2024, $2,780,000,000 in additional new budget authority.(vi)DefinitionsAs used in this subparagraph:(I)Additional new budget authorityThe term additional new budget authority means—(aa)with respect to the National Science Foundation, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2019, in an appropriation Act and specified to support the National Science Foundation;(bb)with respect to the Department of Energy Office of Science, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2019, in an appropriation Act and specified to support the Department of Energy Office of Science;(cc)with respect to the Department of Defense science and technology programs, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2019, in an appropriation Act and specified to support the Department of Defense science and technology programs;(dd)with respect to the National Institute of Standards and Technology scientific and technical research services, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2019, in an appropriation Act and specified to support the National Institute of Standards and Technology scientific and technical research services; and(ee)with respect to the National Aeronautics and Space Administration Science Mission Directorate, the amount provided for a fiscal year, in excess of the amount provided in fiscal year 2019, in an appropriation Act and specified to support the National Aeronautics and Space Administration Science Mission Directorate.(II)Department of Defense science and technology programsThe term Department of Defense science and technology programs means the appropriations accounts that support the various institutes, offices, and centers that make up the Department of Defense science and technology programs.(III)Department of Energy Office of ScienceThe term Department of Energy Office of Science means the appropriations accounts that support the various institutes, offices, and centers that make up the Department of Energy Office of Science.(IV)National Aeronautics and Space Administration Science Mission DirectorateThe term National Aeronautics and Space Administration Science Mission Directorate means the appropriations accounts that support the various institutes, offices, and centers that make up the National Aeronautics and Space Administration Science Mission Directorate.(V)National Institute of Standards and Technology scientific and technical research and servicesThe term National Institute of Standards and Technology scientific and technical research and services means the appropriations accounts that support the various institutes, offices, and centers that make up the National Institute of Standards and Technology scientific and technical research and services.(VI)National Science FoundationThe term National Science Foundation means the appropriations accounts that support the various institutes, offices, and centers that make up the National Science Foundation..(b)FundingThere are hereby authorized to be appropriated—(1)for the National Science Foundation, the amounts provided for under clause (i) of such section 251(b)(2)(D) in each of fiscal years 2020 through 2024, and such sums as may be necessary for each subsequent fiscal year;(2)for the Department of Energy Office of Science, the amounts provided for under clause (ii) of such section 251(b)(2)(D) in each of fiscal years 2020 through 2024, and such sums as may be necessary for each subsequent fiscal year;(3)for the Department of Defense science and technology programs, the amounts provided for under clause (iii) of such section 251(b)(2)(D) in each of fiscal years 2020 through 2024, and such sums as may be necessary for each subsequent fiscal year;(4)for the National Institute of Standards and Technology scientific and technical research and services, the amounts provided for under clause (iv) of such section 251(b)(2)(D) in each of fiscal years 2020 through 2024, and such sums as may be necessary for each subsequent fiscal year; and(5)for the National Aeronautics and Space Administration Science Mission Directorate, the amounts provided for under clause (v) of such section 251(b)(2)(D) in each of fiscal years 2020 through 2024, and such sums as may be necessary for each subsequent fiscal year.(c)Minimum Continued Funding RequirementAmounts appropriated for each of the programs and agencies described in section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985 (as added by subsection (a)) for each of fiscal years 2020 through 2024, and each subsequent fiscal year, shall not be less than the amounts appropriated for such programs and agencies for fiscal year 2019.(d)Exemption of certain appropriations from sequestration(1)In
 generalSection 255(g)(1)(A) of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C. 905(g)(1)(A)) is amended by inserting after Advances to the Unemployment Trust Fund and Other Funds (16–0327–0–1–600). the following:Appropriations under the American Innovation Act..(2)ApplicabilityThe amendment made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.